            Case 1:21-cr-00457-CRC Document 10 Filed 07/14/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA            :
                                    :
            v.                      :
                                    :
ANTHONY J. SCIRICA,                 :                        1:21-CR-457
                                    :
                  Defendant.        :
___________________________________ :

                  CONSENT MOTION TO CONTINUE ARRAIGNMENT

       The United States of America, by and through its counsel, the United States Attorney for

the District of Columbia, jointly with the Defendant Anthony Scirica, by and through undersigned

counsel, Mark A. Jones (admission to the Bar of this Court pending), respectfully move this

Honorable Court to (1) continue the arraignment in this matter from July 19, 2021, to August 31,

2021 at 2pm; and (2) to exclude from the calculation of the Speedy Trial Act the time from

7/19/2021 to 8/31/2021 in the Interest of Justice, pursuant to 18 U.S.C. 3161(h)(7)(A), (B)(i)-(ii).

In support, the parties state as follows:

       1.       Defendant was charged by Complaint on June 14, 2021, and his initial appearance

and initial release hearings were conducted June 16, 2021 in the Middle District of North Carolina.

Defendant’s initial appearance in this district was conducted on June 28, 2021, and the proceedings

were continued and time excluded under the Speedy Trial Act until August 31, 2021 (See 1:21-

mj-472). An Information was filed in this case on July 8, 2021, and arraignment was scheduled

for July 19, 2021 – by VTC.

       2.       Counsel for Defendant is licensed in North Carolina and is admitted to the Bar of

the U.S. Supreme Court, U.S. Court of Appeals for the Fourth Circuit, and the U.S. District Courts

for the Eastern, Middle, and Western Districts of North Carolina. His application for admission to
                Case 1:21-cr-00457-CRC Document 10 Filed 07/14/21 Page 2 of 3




this Court is presently pending. For this reason, the Defendant requested and the Government

agreed to join in the Defendant’s request for a continuance and file this motion within the Court’s

CM/ECF system.

           3.       Counsel for defendant is unavailable on July 19, 2021, on account of a previously

scheduled medical appointment. The parties have been in consultation about this case and are

working towards a resolution.

           5.       This is the Defendant’s first—and expected only—request to continue the

arraignment hearing in this matter. The Government consents to this continuance. A proposed

Order is attached.

           WHEREFORE, the parties respectfully request that this Honorable Court (1) continue the

arraignment in this matter from July 19, 2021, to August 31, 2021, at 2pm; and (2) exclude from

the calculation of the Speedy Trial Act the time from 7/19/2021 to 8/31/2021 in the Interest of

Justice.

           Respectfully submitted, this the 14th day of July, 2021.

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793

                                                      /s/__________________________
                                                      AMANDA FRETTO LINGWOOD
                                                      D.C. Bar No. 1018284
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20001
                                                      (202) 252-7268
                                                      Amanda.Fretto@usdoj.gov
                                                      Amanda.Lingwood@usdoj.gov

                                                      /s/ Mark A. Jones
                                                      BELL, DAVIS & PITT, P.A.
                                                      North Carolina Bar # 36215
Case 1:21-cr-00457-CRC Document 10 Filed 07/14/21 Page 3 of 3




                               100 North Cherry Street, Suite 600
                               Winston-Salem, North Carolina 27101
                               Phone (336) 714-4122
                               Facsimile (336) 714-4101
                               Email: mjones@belldavispitt.com
                               (Admission Pending)
